Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on April 21st, 2022 has been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11-20 of U.S. Patent No. 11,232,838 (hereinafter U.S. Pat. No. ‘’838). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9, 11-20 of U.S. Pat. No. ‘838 recite similar elements and limitations of claims 10-20 of the present application.
Regarding claim 10 of the present application, claim 9 of U.S. Pat. No. ‘838 recites “A data processing device, comprising: 
a plurality of word lines (“WLs”); 
a plurality of match line-enable (“ML-enable”) lines; 
a plurality of bit lines (“BLs”); 
a plurality of select lines (“SLs”); a plurality of input lines (“INs”); 
a plurality of data storage units arranged logically in a plurality of rows and a plurality of columns, each of the rows of data storage units associated with a respective one of the WLs and respective one of the ML-enable lines, each of the columns of the data storage units associated with a respective one of the BLs, a respective one of the SLs and a respective one of the INs, each of the data storage units comprising: 
a match line (“ML”) switching transistor; 
a ferroelectric field-effect transistor (“FeFET”); and 
an input switching transistor connected to the FeFET at a junction and forming a serial combination with the FeFET, the gate of the FeFET being connected to the associated WL; a first end of the serial combination being connected to the associated BL; the junction between the input switching transistor and FeFET being connected to the associated SL; the gate of the input switch transistor being connected to the associated IN; 
the ML switching transistors in each row of the data storage devices are connected to each other in series at the plurality of BLs, forming a match line having an input end and an output end, the gates of the ML switching transistors in each row of the data storage devices are connected to the associated ML-enable line.”

Regarding claim 11 of the present application, claim 11 of U.S. Pat. No. ‘838 recites “The data processing device of claim 9, further comprising: 
a plurality of switching devices, each associated with a respective one of the match lines, the plurality of switching devices being adapted to connect the input ends of the match lines to a reference voltage; and 
a match output interface adapted to receive signals from the output ends of the plurality of match lines and generate an output signal indicative of the signals from the output ends of the match lines.”

Regarding claim 12 of the present application, claim 12 of U.S. Pat. No. ‘838 recites “The data processing device of claim 11, further comprising: 
a search data input interface adapted to supply binary digital signals to the plurality of INs; and 
a storage data input/output (“I/O”) interface adapted to supply to the word lines WL signals indicative to data to be stored in the data storage units, and to receive from the BLs signals indicative of the data stored in the data storage units.”

Regarding claim 13 of the present application, claim 13 of U.S. Pat. No. ‘838 recites “The data processing device of claim 12, wherein: 
the storage data I/O interface is adapted to store in each pair of data storage units in a respective pair of columns a respective pair of binary digits of three different combinations, one indicative of a binary “0”, one indicative of a binary “1”, and one indicative of a binary don't-care (“X”), thereby storing in each row of data storage units a set of values indicative of a stored binary digital pattern in which each digit is “0”, “1” or “X”; and 
the search data input interface is adapted to supply to each pair of the INs associated with the respective pair of columns a respective pair of binary digits of three different combinations, one indicative of a binary “0”, one indicative of a binary “1”, and one indicative of a binary “X”, thereby supplying to all rows of data storage units a set of values indicative of a input binary digital pattern in which each digit is “0”, “1” or “X”; and 
each of the MLs is adapted to supply at the output end a first signal indicative of a match between the stored binary digital pattern and the input binary digital pattern every digit in the input binary digital pattern and the respective digit in the stored binary digital pattern are identical to each other, or at least one of the two digits is an “X”.”

Regarding claim 14 of the present application, claim 14 of U.S. Pat. No. ‘838 recites “The data processing device of claim 13, wherein each of the set of stored values comprises a pair of binary numbers (b1, b2)=(0, 1), (1, 0) or (1, 1), wherein (0, 1) is indicative of a binary “0”, (1, 0) a binary “1” and (1, 1) a binary “X”.”

Regarding claim 15 of the present application, claim 15 of U.S. Pat. No. ‘838 recites “The data processing device of claim 14, wherein each of the set of input values comprises a pair of binary numbers (a1, a2)=(0, 1), (1, 0) or (0, 0), wherein (0, 0) is indicative of a binary “X”.”

Regarding claim 16 and claim 17 of the present application, claim 16 of U.S. Pat. No. 838 recites “A data processing method, comprising: 
storing in a memory array a first set of values, each of which capable of representing alternatively a binary “0”, “1” and “X” (don't-care), the stored values thereby representing a first binary digital pattern; 
providing a second set of values, each corresponding to a respective one of the first set of values and being indicative of a binary “0”, “1” or “X”, the second set of values thereby representing a second binary digital pattern; 
comparing each of the first set of values with the corresponding one of the second set of values; and 
generating a signal indicative of a match between the first and second binary patterns if each value in the first set and the corresponding value in the second set are identical to each other, or at least one of the two values is indicative of an “X”; 
wherein storing a the first set values comprises storing a set of binary value pairs, wherein storing each of the binary value pair comprises writing the binary value pair to respective pairs of first and second data storage units in a memory device, each of data storage units including: 
a match line (“ML”) switching transistor; and 
a serial combination of a ferroelectric field-effect transistor (“FeFET”) and an input switching transistor, each of the ML switching transistor, FeFET and input switching transistor having a gate, a source and a drain, and the FeFET having a threshold voltage for altering its memory state, 
the ML switching transistors of the first and second data storage units being connected to each other at a junction, forming a serial combination having a first end and a second end,
one end of the serial combination of the FeFET and input switching transistor in the first data storage units being connected to the first end of the serial combination of the ML switching transistors at a junction, and one end of the serial combination of the FeFET and input switching transistor in the second data storage units being connected to the junction between the ML switching transistors.”
Claim 17 of U.S. Pat. No. ‘838 recites “The data processing method of claim 16, wherein writing each bit of the binary value pair to the respective one of the data storage units includes: turning off both the ML switching transistor and input switching transistor; and applying between the gate and the source and drain of the FeFET a voltage of a magnitude greater that the threshold voltage.”

Regarding claim 18 of the present application, claim 18 of U.S. Pat. No. ‘838 recites “The data processing method of claim 16, wherein: the comparing step comprises applying an input voltage indicative of the value of bit to the gate of the respective input switching transistor; and the generating step comprises summing currents in the serial combinations of FeFETs and input switching transistors in the set of pairs of data storage units.”

Regarding claim 19 of the present application, claim 19 of U.S. Pat. No. ‘838 recites “The data processing method of claim 16, wherein the storing step comprises storing a plurality of sets of values, each set in a respective row of data storage units in a memory array comprising data storage units logically arranged in rows and columns, wherein the storing a plurality of sets of values comprises: simultaneously writing all “0”s of the binary values to a column of data storage units during a first time period; and simultaneously writing all “1”s of the binary values to the column of data storage units during a second time period different from the first time period.”

Regarding claim 20 of the present application, claim 20 of U.S. Pat. No. ‘838 recites “The data processing method of claim 16, further comprising reading the first set of values from the data storage units.”

Claims 1-9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827